EXHIBIT E
           Exhibit E – Defendants’ Expected Testimony of Dr. Thomas G. Matheson


              EXPECTED TESTIMONY OF DR. THOMAS G. MATHESON

       Defendants anticipate relying upon testimony (by declaration) from Dr. Thomas G.

Matheson (CV attached). Dr. Matheson may testify about his background, the background of the

subject matter discussed in U.S. Patent Nos. 7,489,786 (“’786 patent”) and 8,155,342 (“’342

patent”), and the level of one of ordinary skill in the art. In addition, Dr. Matheson may offer

testimony in response or in rebuttal to any arguments or expert testimony offered by Plaintiff

Blitzsafe or Blitzsafe’s expert.

’786 patent

“first pre-programmed code portion” limitations in claims 1, 57, and 86

       Dr. Matheson is expected to testify that the term “a first pre-programmed code portion for

remotely controlling the after-market audio device using the car stereo by receiving a control

command from the car stereo through said first connector in a format incompatible with the

after-market audio device, processing the received control command into a formatted command

compatible with the after-market audio device, and transmitting the formatted command to the

after-market audio device through said second connector for execution by the after-market audio

device” of claim 1 recites functional language; that “pre-programmed code portion” is a nonce

term without a definite structure; and that the entire claim term includes no recitation of structure

readily identified by a person of ordinary skill in the art for completely performing that function,

in support of the legal argument that the term is subject to pre-AIA 35 U.S.C. 112, 6th paragraph.

       Dr. Matheson is expected to testify that the “first pre-programmed code portion” in claim

1 performs the following functions:

       •    remotely controlling the after-market audio device using the car stereo by receiving a

            control command from the car stereo through said first connector in a format

            incompatible with the after-market audio device;
            Exhibit E – Defendants’ Expected Testimony of Dr. Thomas G. Matheson

        •    processing the received control command into a formatted command compatible with

             the after-market audio device; and

        •    transmitting the formatted command to the after-market audio device through said

             second connector for execution by the after-market audio device.

        Dr. Matheson is expected to testify that the term “first pre-programmed code portion” in

claim 1 does not have a recognizable meaning or convey any structure to a person of ordinary

skill in the art.

        Dr. Matheson is expected to testify that the “first pre-programmed code portion” of claim

1 is first used in the specification of the ’786 patent to describe the embodiments illustrated in

Table 1 (Col. 17, ll. 31-62); that the functions identified above are clearly linked to a

microprocessor programmed to execute the code portion shown in Table 1 (Col. 17, ll. 31-62);

and that the ’786 patent provides no additional disclosure of an algorithm for performing the

functions.

        Dr. Matheson is also expected to testify that the terms “a first pre-programmed code

portion for generating a device presence signal and transmitting the signal to the car stereo to

maintain the car stereo in an operational state” of claim 57 and “first pre-programmed means for

generating a device presence signal and transmitting the signal to the car stereo to maintain the

car stereo in an operational state” of claim 86 recite functional language; that “pre-programmed

code portion” is a nonce term without a definite structure; and neither entire claim term includes

any recitation of structure readily identified by a person of ordinary skill in the art for completely

performing that function, in support of the legal argument that these terms are subject to pre-AIA

35 U.S.C. 112, 6th paragraph.
           Exhibit E – Defendants’ Expected Testimony of Dr. Thomas G. Matheson

       Dr. Matheson is expected to testify that the “first pre-programmed code portion” in claim

57 performs the following function:

       •    generating a device presence signal and transmitting the signal to the car stereo to

            maintain the car stereo in an operational state.

       Dr. Matheson is expected to testify that the “first pre-programmed code portion” in claim

86 performs the following function:

       •    generating a device presence signal and transmitting the signal to the car stereo

            through said first electrical connector to maintain the car stereo in an operational state

            responsive to signals generated by the after-market video device.

       Dr. Matheson is also expected to testify that neither the term “first pre-programmed code

portion” in claim 57 nor the term “first pre-programmed code portion” in claim 86 has

recognizable meaning or conveys any structure to a person of ordinary skill in the art.

       Additionally, Dr. Matheson is expected to testify that claims 57 and 86 of the ’786 patent

do not include any recitation of physical structure with respect to the respective “first pre-

programmed code portion.” Further, Dr. Matheson is expected to testify that the ’786 patent

provides no disclosure of structure or an algorithm for performing the device presence functions.

“second pre-programmed code portion” limitations in claims 1 and 57

       Dr. Matheson is expected to testify that the term “a second pre-programmed code portion

for receiving data from the after-market audio device through said second connector in a format

incompatible with the car stereo, processing the received data into formatted data compatible

with the car stereo, and transmitting the formatted data to the car stereo through said first

connector for display by the car stereo” of claim 1 recites purely functional language; that “pre-

programmed code portion” is a nonce term without a definite structure; and that the entire claim
           Exhibit E – Defendants’ Expected Testimony of Dr. Thomas G. Matheson

term includes no recitation of structure readily identified by a person of ordinary skill in the art

for completely performing that function, in support of the legal argument that the term is subject

to pre-AIA 35 U.S.C. 112, 6th paragraph.

       Dr. Matheson is expected to testify that the “second pre-programmed code portion” in

claim 1 performs the following functions:

       •     receiving data from the after-market audio device through said second connector in a

             format incompatible with the car stereo;

       •     processing the received data into formatted data compatible with the car stereo; and

       •     transmitting the formatted data to the car stereo through said first connector for

             display by the car stereo

       Dr. Matheson is expected to testify that the “second pre-programmed code portion” of

claim 1 is first used in the specification of the ’786 patent to describe the embodiments illustrated

in Table 2 (Col. 18, ll. 15-51); that the functions identified above are clearly linked to a

microprocessor programmed to execute the code portion shown in Table 2 (Col. 18, ll. 15-51);

and that the ’786 patent provides no additional disclosure of an algorithm for performing the

functions.

       Dr. Matheson is expected to testify that the term “a second pre-programmed code portion

for remotely controlling the MP3 player using the car stereo by receiving a control command

from the car stereo through said first electrical connector in a format incompatible with the MP3

player, processing the control command into a formatted control command compatible with the

MP3 player, and transmitting the formatted control command to the MP3 player through said

second electrical connector for execution by the MP3 player” of claim 57 recites purely

functional language; that “pre-programmed code portion” is a nonce term without a definite
           Exhibit E – Defendants’ Expected Testimony of Dr. Thomas G. Matheson

structure; and that the entire claim term includes no recitation of structure readily identified by a

person of ordinary skill in the art for completely performing that function, in support of the legal

argument that the term is subject to pre-AIA 35 U.S.C. 112, 6th paragraph.

       Dr. Matheson is expected to testify that the “second pre-programmed code portion” in

claim 57 performs the following functions:

       •     remotely controlling the MP3 player using the car stereo by receiving a control

             command from the car stereo through said first electrical connector in a format

             incompatible with the MP3 player;

       •     processing the control command into a formatted control command compatible with

             the MP3 player; and

       •     transmitting the formatted control command to the MP3 player through said second

             electrical connector for execution by the MP3 player

       Dr. Matheson is expected to testify that the “second pre-programmed code portion” of

claim 57 is first used in the specification of the ’786 patent to describe the embodiments

illustrated in Table 1 (Col. 17, ll. 31-62); that the functions identified above are clearly linked to

a microprocessor programmed to execute the code portion shown in Table 1 (Col. 17, ll. 31-62);

and that the ’786 patent provides no additional disclosure of an algorithm for performing the

functions.

“third pre-programmed code portion” limitation in claim 1

       Dr. Matheson is expected to testify that the term “a third pre-programmed code portion

for switching to one or more auxiliary input sources connected to said third electrical connector”

of claim 1 recites purely functional language; that “pre-programmed code portion” is a nonce

term without a definite structure, and that the entire claim term includes no recitation of structure
           Exhibit E – Defendants’ Expected Testimony of Dr. Thomas G. Matheson

readily identified by a person of ordinary skill in the art for completely performing that function,

in support of the legal argument that the term is subject to pre-AIA 35 U.S.C. 112, 6th paragraph.

       Dr. Matheson is expected to testify that the “third pre-programmed code portion” in claim

1 performs the following function:

       •    switching to one or more auxiliary input sources connected to said third electrical

            connector.

       Dr. Matheson is expected to testify that the “third pre-programmed code portion” of

claim 1 is first used in the specification of the ’786 patent to describe the embodiments illustrated

in Reference No. 198 of FIG. 4D as described in Col. 14, ll. 43-48 and Col. 15, ll. 13-23, and

Reference No. 316 of FIG. 5 as described in Col. 19, ll. 48-52; that the functions identified above

are clearly linked to a microprocessor programmed to execute the flow diagram of Reference No.

198 of FIG. 4D as described in Col. 14, ll. 43-48 and Col. 15, ll. 13-23, and Reference No. 316

of FIG. 5 as described in Col. 19, ll. 48-52; and that the ’786 patent provides no additional

disclosure of an algorithm for performing the functions.

“second code portion” limitation in claim 90

       Dr. Matheson is expected to testify that the term “a second code portion for receiving a

control signal from the car . . . , processing a received control signal . . ., and transmitting the

formatted control signal . . .” of claim 90 recites purely functional language; that “pre-

programmed code portion” is a nonce term without a definite structure; and that the entire claim

term includes no recitation of structure readily identified by a person of ordinary skill in the art

for completely performing that function, in support of the legal argument that the term is subject

to pre-AIA 35 U.S.C. 112, 6th paragraph.
           Exhibit E – Defendants’ Expected Testimony of Dr. Thomas G. Matheson

       Dr. Matheson is expected to testify that the “second code portion” in claim 90 performs

the following functions:

       •    receiving a control signal from the car stereo in a format incompatible with the video

            device;

       •    processing a received control signal into a formatted control signal compatible with

            the video device; and

       •    transmitting the formatted control signal to the video device for execution thereby.

       Dr. Matheson is expected to testify that the “second code portion” of claim 90 is first

used in the specification of the ’786 patent to describe the embodiments illustrated in Table 1

(Col. 17, ll. 31-62); that the functions identified above are clearly linked to a microprocessor

programmed to execute the code portion shown in Table 1 (Col. 17, ll. 31-62); and that the ’786

patent provides no additional disclosure of an algorithm for performing the functions.

“third code portion” limitation in claims 60 and 91

       Dr. Matheson is expected to testify that the term “a third code portion for receiving data

from the MP3 player . . . , processing received data . . . , and transmitting formatted data . . .” of

claim 60 recites purely functional language; that “pre-programmed code portion” is a nonce term

without a definite structure; and that the entire claim term includes no recitation of structure

readily identified by a person of ordinary skill in the art for completely performing that function,

in support of the legal argument that the term is subject to pre-AIA 35 U.S.C. 112, 6th paragraph.

       Dr. Matheson is expected to testify that the “second pre-programmed code portion” in

claim 60 performs the following function:

       •    receiving data from the MP3 player in a format incompatible with the car stereo;

       •    processing received data into formatted data compatible with the car stereo; and
           Exhibit E – Defendants’ Expected Testimony of Dr. Thomas G. Matheson

       •    transmitting formatted data to the car stereo for display thereby.

       Dr. Matheson is expected to testify that the “second pre-programmed code portion” of

claim 60 is first used in the specification of the ’786 patent to describe the embodiments

illustrated in Table 2 (Col. 18, ll. 15-51); that the functions identified above are clearly linked to

a microprocessor programmed to execute the code portion shown in Table 2 (Col. 18, ll. 15-51);

and that Dr. Matheson is also expected to testify that the ’786 patent provides no additional

disclosure of an algorithm for performing the functions.

       Dr. Matheson is expected to testify that the term “a third code portion for receiving data

from the video device incompatible with the car stereo, processing received data into formatted”

of claim 91 recites purely functional language; that “pre-programmed code portion” is a nonce

term without a definite structure; and that the entire claim term includes no recitation of structure

readily identified by a person of ordinary skill in the art for completely performing that function,

in support of the legal argument that the term is subject to pre-AIA 35 U.S.C. 112, 6th paragraph.

       Dr. Matheson is expected to testify that the “third code portion” in claim 91 performs the

following function:

       •    receiving data from the video device incompatible with the car stereo;

       •    processing received data into formatted data compatible with the car stereo; and

       •    transmitting formatted data to the car stereo for display thereon.

       Dr. Matheson is expected to testify that the “third code portion” of claim 91 is first used

in the specification of the ’786 patent to describe the embodiments illustrated in Table 2 (Col. 18,

ll. 15-51);that the functions identified above are clearly linked to a microprocessor programmed

to execute the code portion shown in Table 2 (Col. 18, ll. 15-51); and that the ’786 patent

provides no additional disclosure of an algorithm for performing the functions.
            Exhibit E – Defendants’ Expected Testimony of Dr. Thomas G. Matheson


’342 patent

        Dr. Matheson is expected to testify that the term “integration subsystem” has no

recognizable meaning and does not convey any particular structure to a person of ordinary skill

in the art.

        Additionally, Dr. Matheson is expected to testify that claims 49, 73, 97, and 120 of the

’342 patent do not include any recitation of physical structure with respect to the “integration

subsystem.” Dr. Matheson is expected to testify that the term “integration subsystem” of claims

49, 73, 97, and 120 recites purely functional language; that “integration subsystem” is a nonce

term without a definite structure; and that the entire claim term includes no recitation of structure

readily identified by a person of ordinary skill in the art for completely performing that function,

in support of the legal argument that the term is subject to pre-AIA 35 U.S.C. 112, 6th paragraph.

        Dr. Matheson is expected to testify that the integration subsystem in claims 49 and 73

perform the following functions:

        •     obtaining, using said wireless communication link, information about an audio file

              stored (claim 49) or received (claim 73) on the portable device;

        •     transmitting the information to the car audio/video system for subsequent display;

        •     instructing the portable device to play the audio file in response to a user selecting the

              audio file using controls of the car audio/video system; and

        •     receiving audio generated by the portable device over the wireless communication

              link.

        Dr. Matheson is expected to testify that the functions of the integration subsystem in

claim 97 are:
           Exhibit E – Defendants’ Expected Testimony of Dr. Thomas G. Matheson

       •    channeling audio generated by the portable device to the car audio/video system using

            the wireless communication link for subsequent playing;

       •    receiving a control command from a user in a format incompatible with the portable

            device;

       •    processing the control command into a formatted command compatible with the

            portable device; and

       •    dispatching the formatted command to the portable device.

       Dr. Matheson is expected to testify that the functions of the integration subsystem recited

in claim 120 are:

       •    instructing the portable device to play an audio file in response to a user selecting the

            audio file using controls of the car audio/video system;

       •    channeling audio generated by the portable device to the car audio/video system using

            the wireless communication link for subsequent playing;

       •    receiving data generated by the portable device in a format incompatible with the car

            audio/video system;

       •    processing the data into formatted data compatible with the car audio/video system;

            and

       •    transmitting the processed data to the car audio/video system for subsequent display.

       Dr. Matheson is expected to testify that the term “integration subsystem” is first used in

the specification of the ’342 patent to describe the embodiments illustrated in FIGS. 18-24, and

that the functions identified above are clearly linked to a programmed processor that performs

the method of FIG. 24. Dr. Matheson is also expected to testify that the ’342 patent provides no
         Exhibit E – Defendants’ Expected Testimony of Dr. Thomas G. Matheson

sufficient disclosure of an algorithm or structure for performing the functions of the “integration

subsystem.”

       Dr. Matheson is expected to testify that at least the following functions each corresponds

to a single step in the flowchart of FIG. 24: “obtaining… information about an audio file” in

claims 49 and 73 and “receiving data” in claim 120 are encompassed only by step 1460;

“channels audio generated by the portable device to the car audio/video system” in claims 97 and

120 are encompassed only by step 1462; and the “receiving a control command” in claim 97 is

encompassed only by step 1464. Additionally, Dr. Matheson is expected to testify that the ’342

patent does not provide any meaningful detail to explain to a person of ordinary skill in the art

how the integration subsystem obtains information about an audio file, receives data generated

by the portable device in a format incompatible with the car audio/video system, channels audio,

or receives a control command issued by a user through one or more controls of the car

audio/video system in a format incompatible with the portable device.

       Dr. Matheson is expected to testify that the only corresponding structure for the

“integration subsystem” of claims 49, 73, 97, and 120 is disclosed generally as a microcontroller

or processor programmed to perform the method illustrated in FIG. 24, although without

sufficient disclosure of an algorithm or specific set of instructions or rules for performing the

functions on the microcontroller or processor. More specifically, Dr. Matheson is expected to

testify that, in his opinion, the ’342 patent does not sufficiently describe a corresponding

structure (e.g., algorithm) so as to allow a person of ordinary skill in the art to practice the claim

without substantial additional information or disclosure. In particular, the ’342 patent does not

disclose to a person of ordinary skill in the art which algorithm to use to perform the following

functions in claims 49, 73, 97, and 120.
           Exhibit E – Defendants’ Expected Testimony of Dr. Thomas G. Matheson

In claims 49 and 73:

       •    obtaining, using a wireless communication link, information about an audio file

            stored (claim 49) or received (claim 73) on the portable device;

       •    transmitting the information to the car audio/video system for subsequent display;

       •    instructing the portable device to play the audio file in response to a user selecting the

            audio file using controls of the car audio/video system; and

       •    receiving audio generated by the portable device over the wireless communication

            link.

In claim 97:

       •    channeling audio generated by the portable device to the car audio/video system using

            a wireless communication link for subsequent playing;

       •    receiving a control command from a user in a format incompatible with the portable

            device;

       •    processing the control command into a format compatible with the portable device;

            and

       •    dispatching the formatted command to the portable device.

In claim 120:

       •    instructing the portable device to play an audio file in response to a user selecting the

            audio file using controls of the car audio/video system;

       •    channeling audio generated by the portable device to the car audio/video system using

            a wireless communication link for subsequent playing;

       •    receiving data from the portable device in a format incompatible with the car

            audio/video system;
         Exhibit E – Defendants’ Expected Testimony of Dr. Thomas G. Matheson

     •     processing the data into a format compatible with the car audio/video system; and

     •     transmitting the processed data to the car audio/video system for subsequent display.

     The following functions are associated with the listed claims.

Claims                           Function
Claims 53, 77                    receiving a control command issued at the car audio/video
                                 system in a format incompatible with the portable device;
                                 processing the control command into a formatted command
                                 compatible with the portable device; and dispatching the
                                 processed control command to the portable device

Claims 54, 78                    receiving data generated by the portable device in a format
                                 incompatible with the car audio/video system; processing the
                                 data into formatted data compatible with the car audio/video
                                 system; and transmitting the processed data to the car
                                 audio/video system for subsequent display

Claims 56, 106                   generating a device presence signal and transmitting the
                                 device presence signal to the car audio/video system to
                                 maintain the car audio/video system in a state responsive to
                                 the portable device

Claims 57, 80, 103               instructing said portable device to play a desired file in
                                 response to a spoken command processed by the voice
                                 recognition subsystem

Claims 66, 94                    obtaining, [using / over] said wireless communication link,
                                 information about a video file [stored on / received by] the
                                 portable device for subsequent display; instructing the
                                 portable device to play the video file in response to a user
                                 selecting the video file using controls of the car audio/video
                                 system; and receiving video generated by the portable device
                                 over said wireless communication link

Claim 70                         receiving video generated by the portable device in a first
                                 format incompatible with the car audio/video system;
                                 processing the video into processed video in a second format
                                 compatible with the car audio/video system; and transmitting
                                 the processed video to the car audio/video system for
                                 subsequent display

Claim 113                        channeling video generated by the portable device to the car
                                 audio/video system over the wireless communication link for
                                 subsequent playing
          Exhibit E – Defendants’ Expected Testimony of Dr. Thomas G. Matheson


 Claims                           Function


       Additionally, Dr. Matheson is expected to testify that the term “integration subsystem” is

first used in the ’342 patent with reference to FIGS. 18-24. Dr. Matheson is expected to testify

that the ’342 patent discloses no discernible circuitry to a person of ordinary skill in the art.

Specifically, Dr. Matheson is expected to testify that “circuitry similar to the circuitry disclosed

in the various embodiments of the present invention discussed herein” (Col. 63, ll. 63-65) is

generalized and ambiguous such that it conveys no recognizable meaning. Dr. Matheson is

expected to testify further that the ’342 patent makes clear that the exemplary circuity includes

nothing more than a microcontroller performing the algorithm of FIG. 24. Thus, at best, the ’342

patent as a whole recites circuitry incapable of performing the algorithm for performing the

recited functions.

       Attached herewith is Dr. Matheson’s CV.
                                                                                       tgm@guidescope.com



Thomas G. Matheson
                                                                                                 PO Box 221
                                                                                            7 Abbington Way
                                                                                         Brookside, NJ 07926
                                                                                        Phone: 973-543-3204



Professional   1998 - 2018                                                          Brookside, NJ
Experience     Independent Consultant
               Areas of emphasis include:
               ▪ Technology (IC, circuit, microcontroller, and system design, Instrumentation, CAD
                 software, and Graphics)
               ▪ Web-based software design and development (Database design and interfacing,
                 Content management, and File archiving)

               1996 - 1998                     Mentor Graphics                             Warren, NJ
               Chief Scientist
               ▪ External representative & internal consultant. Received 2 patents. Attended Wharton.

               1993 - 1995                     Mentor Graphics                         Warren, NJ
               General Manager
               ▪ General management responsibility for the Warren, NJ site: over 100 professionals, a
                 budget of $13 million, and three major software product lines.

               1990 - 1993                     Mentor Graphics                        Warren, NJ
               Software Architect
               ▪ Following purchase of Silicon Compiler Systems by Mentor Graphics, responsible for
                 software product architecture and design processes.

               1984 – 1990              Silicon Compiler Systems                   Liberty Corner, NJ
               Founder / Director
               ▪ Co-founder of successful electronic-design-automation start-up (originally named Silicon
                 Design Labs). Managed software design and development.

               1981 - 1984                    AT&T Bell Labs                          Murray Hill, NJ
               Member Technical Staff
               ▪ Research in computer-aided IC design and graphics. Co-developed first silicon compiler
                 to produce a microcomputer from high-level specifications. Received patent.

Education      1996 - 1998                  The Wharton School                 Philadelphia, PA
               MBA
               ▪ Graduated as a Palmer Scholar (top 5% of graduating class). Emphasis in
                 entrepreneurship, innovation, business process, and strategy.

               1976 - 1980                University of Oregon                            Eugene, OR
               Ph.D. Physics
               ▪ Emphasis in Experimental Solid State Physics.        Thesis investigated fundamental
                 physics under gates of MOSFET transistors.

               1974 - 1976                 University of Oregon                           Eugene, OR
               M.A. Physics

               1970 - 1974         Abilene Christian University                            Abilene, TX
               B.S. Physics and Mathematics
               ▪ Graduated Summa Cum Laude.
                                                                            Thomas G. Matheson


Publications   R. J. Higgins, R. H. Hendel, T. G. Matheson, and D. W. Terwilliger, “Microcomputer
               Controller for a Superconducting Solenoid," J. Phys. E: Sci. Instrum., (11), pp. 1059-67,
               1978.
               T. G. Matheson and R. J. Higgins, “Microprocessor Assisted Real-Time Harmonic
               Analysis by Minicomputer," Rev. Sci. Instrum., 49(12), pp. 1694-7, Dec., 1978.
               T. G. Matheson and R. J. Higgins, "Magnetic Breakdown in the Tipped Si 'Supperlattice',"
               Proc. 15th International Conference on Semiconductor Physics, Kyoto, 1980.
               T. G. Matheson, "Tunneling and Lifetime Effects in Tipped Silicon Inversion Layers,"
               Ph.D. dissertation, University of Oregon, December 1980.
               T. G. Matheson and R. J. Higgins, “Tunneling In Tilted Si Inversion Layers," Physical
               Review B, pp. 2633-44, Feb. 15, 1982.
               C. Christensen, T. G. Matheson, and M. R. Buric, “Simulation and Verification of Plex
               Microcomputers," Proc. International Conference on Computer Aided Design (ICCAD
               '83), pp. 57-8, 1983.
               M. R. Buric, C. Christensen, and T. G. Matheson, “The Plex Project: VLSI Layouts of
               Microcomputers Generated by a Computer Program," Proc. International Conference on
               Computer Aided Design (ICCAD '83), pp. 49-50, 1983.
               T. G. Matheson, M. R. Buric, and C. Christensen, “Embedding Electrical and Geometric
               Constraints in Hierarchical Circuit-Layout Generators," Proc. International Conference on
               Computer Aided Design (ICCAD '83), pp. 3-4, 1983.
               T. G. Matheson, C. Christensen, and M. R. Buric, “A Software Environment for Building
               Core-Microcomputer Compilers," Proc. International Conference on Computer Design:
               VLSI in Computers (ICCD ‘85), pp. 221-4, 1985.
               Misha R. Buric and T. G. Matheson, “Silicon Compilation Environments," Proc. Custom
               Integrated Circuits Conference (CICC ’85), pp. 208-12, 1985.
               T. G. Matheson, “Development Tool Set Lets Any Designer Build Silicon Compilers,"
               Electronic Design, pp. 209-15, January 9, 1986.
               J. Duh, T. G. Matheson, and Ed Hepler, “Efficiently Embedding Expertise in High-Density
               Process-Portable Standard Cell Generators," Proc. IEEE 1996 Custom Integrated Circuits
               Conference, pp. 497-500, 1996.
               Donald G. Baltus, Thomas Varga, Robert C. Armstrong, John Duh, and T. G. Matheson,
               “Developing A Concurrent Methodology For Standard-Cell Library Generation," Proc.
               Design Automation Conference, June 1997.
               Tom Matheson, "Astrophotography To Go," Sky & Telescope, July 1998, pp. 119-24.
               T. G. Matheson, “Creating a Rotating Mars”, Sky & Telescope, Feb. 2004, pp. 129-32.
               Images in: Sky & Telescope, February 2001, pp. 92; Sky & Telescope, June 2004, p.12;
               Night Sky magazine, July/August 2005, p.19; Mike Lynch’s “Starwatch” series of books;
               NASA APOD Dec. 4, 2007; “Full Meridian of Glory” by Paul Murdin; Popular Science,
               November 2013, p. 68; The "Know More" page of the Washington Post, December 19,
               2014; and a variety of textbooks, brochures, news sites, and reports.

Patents        Thomas G. Matheson, “System, method, and station interface arrangement for playing
               video game over telephone lines," United States Patent 4,570,930, Oct. 3, 1983.
               Glenn Wikle, Suresh Ramaswamy, and Thomas G. Matheson, “Integrated circuit design
               apparatus with multiple connection modes," United States Patent 5,610,832, Mar. 11,
               1997.
               Thomas G. Matheson, Joseph F. Cicchiello, and Glenn Wikle, “Integrated circuit design
               apparatus with extensible circuit elements," United States Patent 5,592,392, Jan. 7, 1997.

Associations   Member of the Institute of Electrical and Electronics Engineers
